DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is for application filed on 10/12/21 including claims 1-16, out of which claim 2 has been cancelled.. Remaining claims are 1, 3-16 for consideration.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/28/21and 12/28/21 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1,3-16 are allowed.
The prior art of record does not disclose directly or indirectly following limitations:
As recited by claim 1; 
 in response to identifying a message to be transmitted from the UE of the transportation vehicle to another UE, determining whether the UE of the transportation vehicle is within a coverage area of a base station  of the mobile communication network system; in response to the UE of the transportation vehicle being outside the coverage area of the base station, forming a group including a plurality of UEs, wherein a geographic path of each of the plurality of UEs corresponds to a geographic path of the UE of the transportation vehicle; and transmitting the message intended for the another UE as a unicast message to each ofmultiple the plurality of UEs to be relayed to one of the base station and UE of a different group.
As recited by claim  8;  
receiving a message from a second UE of a second transportation vehicle, wherein the message is addressing multiple UEs, and wherein the message is intended for a third UE of a third transportation vehicle; determining whether the third UE of the third transportation vehicle is within a coverage area of a base station of the mobile communication network system; in response to determining that the third UE is outside the coverage area of the base station, determining whether the message is a unicast message which was transmitted to multiple UEs, wherein the unicast message has one addressee; and in response to the message being the unicast message transmitted to multiple UEs, identifying a group of a plurality of UEs including the third UE and relaying the message as  the unicast message to at least one of the plurality of UEs, the group of UEs, wherein a geographic path of each of the plurality of UEs corresponds to a geographic path of the third UE.
As recited by claim  9;  
a plurality of UE interfaces configured to establish  communication with corresponding interfaces of the mobile communication network system; and a control module communicatively coupled to and configured to control the one or more UE interfaces, wherein the control module is configured to: in response to identifying a message to be transmitted from the UE of the transportation vehicle to another UE,  determine, using the one or more UE interfaces, whether the UE of the transportation vehicle is within a coverage area of a base station  of the mobile communication network system, in response to the UE of the transportation vehicle being outside the coverage area of the base station,  form a group including a plurality of UEs, wherein a geographic path of each of the plurality of UEs corresponds to a geographic path of the UE of the transportation vehicle, and transmit the message intended for the another UE as a unicast message to each of the plurality of UEs to be relayed to one of the base station and UE of a different groupAs recited by claim 11;  

As recited by claim 13; 
receiving a message intended for a User Equipment (UE) of a transportation vehicle; 4U.S. Patent Application No. 16/789,991 Atty. Docket No. 52461-313164 determining, whether the UE is outside a coverage area of the base station, wherein the message is a unicast message having one addressee; determining an identification of a group including  a plurality of UEs, wherein  the UE is one of the plurality of UEs, wherein a geographic path of each of the plurality of UEs corresponds to a geographic path of the UE of the transportation vehicle; and transmitting the message as the unicast message to several of the plurality of UEs, other than the UE of the transportation vehicle,  to be relayed to the UE.

in response to identifying a message to be transmitted from the UE of the transportation vehicle to another UE, determining whether the UE is within a coverage area of a base station of the mobile communication network system; in response to the UE of the transportation vehicle being outside the coverage area of the base station, forming a group including a plurality of UEs, wherein a geographic path of each of the plurality of UEs corresponds to a geographic path of the UE of the transportation vehicle; and transmitting the message intended for the another UE as a unicast message to each of the plurality of UEs to be relayed to one of the base station and UE of a different group.
As recited by claim 16  
receiving a message intended for a User Equipment (UE) of a transportation vehicle; determining whether the UE is outside a coverage area of the base station, wherein the message is a unicast message having one addressee; determining an identification of a group including of a plurality of UEs, wherein  the UE is one of the plurality of UEs, wherein a geographic path of each of the plurality of UEs corresponds to a geographic path of the UE of the transportation vehicle; and transmitting the message as the unicast message to several of the plurality of UEs, other than the UE of the transportation vehicle,  to be relayed to the UE.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
MEIER; (US 20190258243) discloses Apparatuses, methods and computer programs for a transportation vehicle and a central office.  The apparatus includes a communication module for communication with a central office and a computation module for controlling the communication module.  The computation module receives a partial task of a distributed data processing from the central office, computes the partial task of the distributed data processing to obtain a result of the partial task, and provides the result of the partial task for the central office. Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDER P MEHRA whose telephone number is (571)272-3170. The examiner can normally be reached on Monday through Friday from 9 AM to 5 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar, SPE, can be reached at telephone number571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/INDER P MEHRA/                Primary Examiner, Art Unit 2647